Terry, C. J., delivered the opinion of the Court—Burnett, J., concurring.
The appeal in this case is taken on questions of fact alone.
We are of opinion that the evidence introduced by the plaintiff was sufficient, if uncontradicted, to support the verdict; and we have uniformly held that we will not interfere with the verdict of a jury, when there is any evidence to support it.
The affidavit, and counter-affidavit, filed on motion for new trial, raised a question of fact as to whether the letters mentioned contained the admissions alleged by defendant and denied by plaintiff. This question was decided by the Judge below, and, we must presume, decided correctly.
Judgment affirmed, with twenty per cent, damages, and costs.